Citation Nr: 1604837	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of concussion.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for left ear trouble.

3.  Entitlement to a compensable rating for service-connected postoperative residuals of fracture, angle of left mandible. 


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1983 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that a Travel Board hearing on all issues was scheduled for September 24, 2015 and the Veteran was reported as a "no show."  Subsequent to the hearing date, the Veteran wrote to VA in October 2015 stating that he did not attend the hearing because he was incarcerated at the time.  He asked that his hearing be rescheduled and noted that his scheduled release date is September 3, 2018.  

The Veteran's incarceration does not negate VA's statutory obligation to assist in the development of his claims.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  As the Veteran has not withdrawn his hearing request, the Board finds that a remand is in order to determine whether his hearing request can be accommodated.  Although    VA does not have the authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed, or submit written argument.  See 38 C.F.R. § 20.700.

Since the RO schedules Travel Board and Board video-conference hearings, a remand of these matters to the RO for rescheduling the Veteran's Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to attempt to schedule the Veteran for a Board hearing, to include inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board video conference hearing at the correctional facility or at the RO if the facility will permit him to attend the hearing.  If not feasible, the RO should determine the feasibility of waiting to schedule his hearing until after his release   from prison in September 2018.  If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







